Citation Nr: 1415333	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for major depression.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

The Veteran had active military service from May 1977 to May 1981 and from December 1981 to December 1986.

This matter is before the Board of Veterans' Appeals  (the Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. By that rating action, the RO, in part, awarded service connection for major depression; an initial 70 percent disability rating was assigned--the day VA received the Veteran's petition to reopen an original claim for compensation for this disability.  The Veteran appealed the RO's assignment of the initial 70 percent disability rating assigned to the above-cited service-connected disability to the Board. 


FINDING OF FACT

The Veteran has been incapable of gainful employment throughout the entire claims period due to service connected major depression and related psychiatric symptoms. 


CONCLUSION OF LAW

For the entire appeal period, the schedular criteria for an initial 100 percent disability for service connected major depression have been met from April 29, 1993.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, Diagnostic Codes 9405 (November 7, 1996) and 9434 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants an initial 100 percent disability rating for the service-connected major depression for the entire appeal period, which constitutes a complete grant of the benefit sought on appeal.  A discussion of VA's duty to notify or assist is not necessary.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initial 70 percent disability rating assigned to her service-connected major depression, it has been in continuous appellate status since the RO's original grant of service connection for this disability.  The evidence to be considered includes all evidence received in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's major depression is currently rated under Diagnostic Code (DC) 9434. During the pendency of this appeal, the rating criteria for evaluating mental disorders were amended (effective November 7, 1996). Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 07-03. However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As will be explained below, the Board finds that the evidence supports an initial 100 percent disability rating under the "old" schedular rating criteria for the entire claims period (i.e., from April 29, 1993). 

The "old" DC 9411 provided that a 100 percent evaluation required that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community; there was totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior; and, that the individual was thereby demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  Of critical importance, the United States Court of Appeals for Veterans Claims (Court) has accepted the VA Secretary's determination that each criteria for a 100 percent rating under 38 C.F.R. § 4..132 was an independent basis for awarding a total rating.  Johnson  v. Brown, 7 Vet. App. 95, 97- 99 (1994). As a total rating is being granted pursuant to the old regulations, further discussion of the amended rating criteria is not necessary. 

For historical purposes, the RO granted service connection for major depression in the appealed January 2010 rating action; an initial 70 percent disability rating was assigned, effective April 29, 1993--the date VA received the Veteran's petition to reopen her previously denied claim for service connection for a psychiatric disability.  The RO based its award on a VA examiner's December 2009 opinion that the Veteran's depression symptoms had increased due to her service-connected migraine headaches and cervical spine disability.  The December 2009 VA examiner also indicated that it was difficult to predict the Veteran's actual percentage of deterioration of [depressive] symptoms due to her service-connected disabilities because she was not on any anti-depressant medications.  As the Veteran was unable to determine the percentage of disability that was not related to her service-connected disabilities, the RO assigned a noncompensable pre-service percentage.  

The RO's assignment of an initial 70 percent disability rating was based on VA examinations of  the Veteran performed by the same psychiatrist in December 2008 and October 2009.  At the close of these examinations, the VA psychiatrist diagnosed the Veteran with major depressive disorder, recurrent and severe, that was manifested by suicidal ideation from 1993 to 1995, feelings of hopelessness, sadness, isolation, lack of motivation, helplessness, labile and guarded and affect, respectively, and panic attacks that lasted several hours, primarily when she was in her motor vehicle (December 2008).  These clinical findings are supported by private hospitalization reports, dated in January and February 1993, reflecting that the Veteran had been admitted for major depression with suicidal ideation.  (See January to February 1993 prepared by Grant Medical Center and Mount Carmel Health).  The above-cited private hospitalization reports, July 1993 examination, performed by L. H., Ph. D. and reports, dated from April to August 1993 and prepared by Netcare Corporation, reflect that the Veteran had continued to seek treatment for her major depression and formed the basis, in part, of the Social Security Administration's decision to award disability benefits to the Veteran from January 14, 1993 based on primary and secondary diagnoses of affective and personality disorders, respectively.  (See Social Security Administration's January 1995 Disability Determination).  

The Board finds that from the beginning of the claim period, the Veteran has demonstrated major depression or related psychiatric symptoms productive of total occupational impairment.  Since January 1993 SSA has recognized the Veteran as being disabled due to her psychiatric disability.  She had inpatient treatment in January and February 1993 for suicidal ideations.  She has remained chronically unemployed throughout the claims period because of her various psychiatric symptoms.  (See December 2008 and October 2009 VA examinations).  The VA psychiatrist characterized her major depression as recurrent and severe in December 2008 and October 2009.  In other words, the Veteran's overall major depression has not appreciably improved from the symptoms demonstrated in the 1990s and does not suggest that she is capable of sustained gainful employment.  For these reasons, an initial 100 percent disability rating is assigned beginning April 29, 1993 based upon inability to obtain or retain employment due to service connected major depression symptoms under the pre-1996 rating criteria for psychiatric disabilities.  Johnson , 7 Vet. App. at 97; Kuzma v. Principi, 341 F.3d 1327  Fed. Cir. 2003); 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996). 

Additional Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's major depression.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected major depression is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008). A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  While the Veteran did suffer significant impairment in her occupational functioning, this impairment is squarely contemplated by the rating criteria supporting a 100 percent rating and there are no additional factors that are unusual.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1996); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

The Board has determined, therefore, that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.
Finally, as the RO awarded entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in the appealed January 2010 rating action, any further discussion on this issue is moot. 





ORDER

For the entire appeal period, an initial evaluation of 100 percent is granted for major depression, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


